Case 2:20-cv-11429-AJT-DRG ECF No. 2-1, PageID.15 Filed 06/02/20 Page 1 of 4




         EXHIBIT A-2
    Case 2:20-cv-11429-AJT-DRG ECF No. 2-1, PageID.16 Filed 06/02/20 Page 2 of 4
Certificate of Registration
                      This Certificate issued under the seal of the Copyright
                      Office in accordance with title 17, United States Code,
                      attests that registration has been-made for the work
                      identified below. The.information on thiS certificate has   Registration Number
                      been made a part of the Copyright Office records.
                                                                                   VA 2-167-946
                                                                                  Effective Date of Registration:
                                                                                  May 17, 2019
                                                                                  Registration Decision► Date;
                      United States Register of Copyrights and Director           September 05, 201.9




   Title
                        Title of Work:     #283 Smokey Grey Cat


  Completion/Publication
               Year of Completion:         2015
            Date of 1st Publication:       January 01, 2015
           Nation of 14 Publication:       United States

  Author

                  •      Author            Douglas Company, Inc
                  Author Created:          sculpture
               Work made for hire:         Yes
                       Citizen of:         United States

  Copyright Claimant

              CopyrightClaimatit:          Douglas-Company, Inc.
                                           69 Krif Road, Box-U, Keene, NH, 03431, United States




   Rights and Permissions

              Organization Name:          Douglas Company, Inc
                         Address:         69 Krif Road
                                          Box D
                                          Keene, NH 03431 United States

  Certification

                                Name:     Dawn Paquette
                                 Date:    May 17, 2019

                                                                                                           Page 1 of 2
Case 2:20-cv-11429-AJT-DRG ECF No. 2-1, PageID.17 Filed 06/02/20 Page 3 of 4




                                                                      Pa.ge 2 of 2
Case 2:20-cv-11429-AJT-DRG ECF No. 2-1, PageID.18 Filed 06/02/20 Page 4 of 4
